Appeal by defendant from two judgments of the Supreme Court, Kings County (Slavin, J.), both rendered January 19, 1983, convicting him of robbery in the first degree under indictment No. 6077/81 arid criminal possession of a weapon in the second degree under indictment No. 3309/82, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Defendant failed to appear on the date set for sentencing, and in accordance with a promise, the court imposed higher sentences. Defendant has no basis to complain where the court sentenced him to concurrent indeterminate terms of 3 to 9 years’ imprisonment, when it had promised consecutive indeterminate sentences of 5 to 15 years’ imprisonment if he failed to appear (cf. People v Kazepis, 101 AD2d 816). Defendant’s contention that the court should have permitted him to withdraw his pleas, rather than imposing increased sentences, was not preserved for review (cf. People v Pellegrino, 60 NY2d 636), and, in any event, is without merit. Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.